DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/013,382, filed on 03/29/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 has been  considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,10,11,13-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11,13-16 and 18 of U.S. Patent No. 11,002,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application claims all the similar features of a method for forming a Micro Electro Mechanical System (MEMS) pressure sensor (see claims 1 and 13 of US Patent as compared with claims 1 and 13 of the pending application). The following is claims to claims matching:  
Regarding claim 1 of the pending application, US Patent teaches a method for forming a Micro-Electro Mechanical System (MEMS) pressure sensor (see claim 1’s preamble), comprising: 
preparing a first substrate, wherein the first substrate comprises a first surface and a second surface opposite to the first surface, and the first substrate comprises at least one conductive layer arranged on the side of the first surface of the first substrate (see lines 1-5); 
preparing a second substrate, wherein the second substrate comprises a third surface and a fourth surface opposite to the third surface, the second substrate comprises a second base and a pressure-sensing electrode arranged on or above the second base, the second substrate comprises a pressure sensing region in which the pressure-sensing electrode is arranged, and the pressure-sensing electrode is arranged on the side of the third surface of the second substrate (see lines 6-14); 
bonding the first surface of the first substrate and the third surface of the second substrate with each other  and form a substrate bonding interface (see lines 14-17); 
forming a cavity between the first substrate and the pressure sensing region of the second substrate (see lines 18-19); 
removing the second base to form a fifth surface opposite to the third surface of the second substrate (see lines 20-23); and 
forming a first conductive plug passing through the second substrate from the side of the fifth surface of the second substrate to the at least one conductive layer, wherein the first conductive plug is used to electrically connect the conductive layer to the pressure-sensing electrode (see lines 24-29).
Claim 2 of the pending application includes all the limitations of claim 2 of US Patent.
Claim 3 of the pending application includes all the limitations of claim 3 of US Patent.
Claim 4 of the pending application includes all the limitations of claim 4 of US Patent.
Claim 5 of the pending application includes all the limitations of claim 5 of US Patent.
Claim 6 of the pending application includes all the limitations of claim 7 of US Patent.
Claim 7 of the pending application includes all the limitations of claim 8 of US Patent.
Claim 8 of the pending application includes all the limitations of claim 9 of US Patent.
Claim 10 of the pending application includes all the limitations of claim 10 of US Patent.
Claim 11 of the pending application includes all the limitations of claim 11 of US Patent.
Claim 13 of the pending application includes all the similar limitations of claim 13 of US Patent.
Claim 14 of the pending application includes all the limitations of claim 14 of US Patent.
Claim 15 of the pending application includes all the limitations of claim 15 of US Patent.
Claim 16 of the pending application includes all the limitations of claim 16 of US Patent.
Claim 19 of the pending application includes all the limitations of claim 18 of US Patent.
Claims 9, 12, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 and 13 of U.S. Patent No. 11,002,626 in view of claims 9, 12, 33, 34 and 35 of U.S. Patent No. 9,738,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application claims all the similar features of the claimed method and device of  claims 1 and 13 of US Patent ‘626, and the US Patent ‘513 further includes all the features of claims 9,12, 17, 18 and 20 of the pending application. The following is claims to claims matching:
Regarding claim 9 of the pending application, US Patent ‘626 teaches all the limitations of the claimed invention for the same reasons as set forth above except for all the claimed features.
US Patent ‘513 teaches the same field of an endeavor wherein it includes all the features of claim 9 of the pending application.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include all the claimed features as claim in US Patent ‘513 in the teaching of US Patent ‘626 so that it generates an electrostatic pulling force and therefore a deformation on the piezoresistive element (see col. 9, lines 9-14).
Regarding claim 12 of the pending application, US Patent ‘626 teaches all the limitations of the claimed invention for the same reasons as set forth above except for all the claimed features.
US Patent ‘513 teaches the same field of an endeavor wherein it includes all the features of claim 12 of the pending application.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include all the claimed features as claim in US Patent ‘513 in the teaching of US Patent ‘626 so that it is used to electrically isolate the fourth conductive layer from the first substrate (see col. 38, lines 64-65).
Regarding claim 17 of the pending application, US Patent ‘626 teaches all the limitations of the claimed invention for the same reasons as set forth above except for all the claimed features.
US Patent ‘513 teaches the same field of an endeavor wherein it includes all the features of claim 33 of the pending application.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include all the claimed features as claim in US Patent ‘513 in the teaching of US Patent ‘626 so that it generates an electrostatic pulling force and therefore a deformation on the piezoresistive element (see col. 9, lines 9-14).
Regarding claim 18 of the pending application, US Patent ‘626 teaches all the limitations of the claimed invention for the same reasons as set forth above except for all the claimed features.
US Patent ‘513 teaches the same field of an endeavor wherein it includes all the features of claim 34 of the pending application.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include all the claimed features as claim in US Patent ‘513 in the teaching of US Patent ‘626 in order to improve the accuracy of the formed pressure sensor (see col. 9, lines 29-30).
Regarding claim 20 of the pending application, US Patent ‘626 teaches all the limitations of the claimed invention for the same reasons as set forth above except for all the claimed features.
US Patent ‘513 teaches the same field of an endeavor wherein it includes all the features of claim 35 of the pending application.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include all the claimed features as claim in US Patent ‘513 in the teaching of US Patent ‘626 so that it generates an electrostatic pulling force and therefore a deformation on the piezoresistive element (see col. 9, lines 9-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818